Walker, J.
The place called Belmont appears to be a small village, settled and occupied by a number of families, in which they have their homes, shops and usual business occupations. The place appears to have been laid out by one M. H. Beaty. This suit concerns the title to a certain lot marked B on the plats which accompany the record. Suit was brought by the appellee to recover possession of lot B, with the improvements thereon. This lot was sold at constable’s sale, on a judgment against M. H. Beaty, and purchased by T. M. Harwood, under whom appellant claims title.
The only question for our decision presented is, was and is this lot B a part of the rural homestead of Mrs. C. C. Beaty, the surviving widow of M. H. Beaty ? Under the decisions of this court, in Taylor v. Boulware, 17 Texas, 532, and Bassett v. Messner, 30 Texas, 604, and later cases, lot B must be regarded as a part of the homestead, unless it has been abandoned, or its character as such changed by the voluntary act of M. H. Beaty, or his widow, the ¡appellee. These are questions of fact for the jury, under ¡the proper instructions of the court. But it is contended that this case must be reversed, because of the wrong instruction of the court to the jury, and refusal to give those asked by the defendant’s counsel. We think the ■charge was in strict accord with the decisions of this •court, and that the instructions refused were properly declined. The law of the case was given to the jury, and we see no cause to complain of their verdict.
The judgment of the District Court is therefore affirmed.
Affirmed.
Opinion rendered October 22, 1873.